Title: To Thomas Jefferson from Ralph Izard, 4 April 1787
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
Charleston 4th. April 1787.

I have lately been favoured with your Letter of 18th. Novr. which went to New York, and from thence came to me here by the Post. You mention the Hague, and are so obliging as to wish me  there: for this mark of your friendship, be pleased to accept of my thanks. Had the funds of the United States allowed them to make the appointment you allude to last year, I would have accepted of it, and devoted three years of my life to their service. At present I feel much disinclined to it, and most heartily wish that Mr. Madison may be elected whenever the Finances of Congress will admit of it. He is a Member of the Continental Convention which is to meet in Philadelphia next Month for the purpose of revising the articles of Confederation. If the powers of Congress can be so far extended as to give efficacy to the decisions of that body, the measure will assuredly contribute to the security, and happiness, of the Continent. At present our affairs are by no means in a desireable state. I agree with you perfectly in opinion respecting the propriety of our cultivating the closest, and most intimate connexion with France. We have already derived great benefits from her, and much greater may still be expected. We are under considerable obligations to you for your exertions respecting the Commerce of every part of the Continent, and I am confident that very beneficial consequences will result from a continuance of them. The copy of the Letter from M. de Calonne to you, which you enclosed me, shews the good disposition of the Ministry towards us. Much remains however yet to be done; and I am happy to think that whatever extension is given to the Commerce of America may, by good management be made beneficial to France. I should be very glad if their Manufactories could supply us as well, and as cheap as those of England with the coarse articles which are absolutely necessary in this Country. I mean Negro Cloth, Blankets, and implements of Husbandry. When I was in Paris I procured from London a yard of Negro Cloth called there White Plains, and a broad Hoe, and gave them to M. Abeille, who was a Member of a Society for the promotion of Commerce. The Cloth is near a yard wide, perfectly white, very substantial, and comfortable wear for Negroes, and is from 12 to 14½ Pence Sterling pr. Yard by the Piece. The Broad Hoes are from 17 to 18 shillings, and 6 pence a Dozen, and very good. Blankets 4 Shillings, and 3 pence each. I have just copied these articles with their prices from an Invoice lately received from Messrs. Mannings & Vaughan in London, for the use of my Plantations: they were all remarkably good. M. Abeille told me that the Manufacturers of France would soon be able to supply us with the articles I have mentioned, as good, and as cheap. I wish this could be done; and if it could I am persuaded  that four fifths of the Planters in this State would deal with France in preference to England. You say that France could consume our whole Crop of Rice. This might easily be done if the matter were put in a proper train. It would give me much pleasure to see it, and returns made entirely in the Manufactures, Wines &c. of France. It is supposed that France contains 24 Millions of Inhabitants. If each of them were to consume two pounds of Rice in a year, the amount would be 96,000 Barrels of 500 ₶., which is more than our annual export of that article since the War. I have seen your Letter to Mr. Jay, in which you mention the comparative goodness of our Rice with that of Italy; and you think ours is not sent to Market in as good order as theirs. In this I am persuaded you are mistaken. When I was in Italy I visited some of the best Rice Plantations in that Country, and was surprized to find how inferior their management of the grain was to ours, after they had got it into the Barn Yard. You may observe how much whiter our Rice is than theirs, which must be owing to that circumstance. Our Rice is more broken than theirs, which is occasioned by two causes: they clean it less than we do, and their grain is thicker in proportion to its length, resembling Barley, which makes it less liable to be broken by the Pestle. I have seen the Grocers in Paris employed in picking out the whole grains from the broken ones. This is a needless trouble as one is just as good as the other. If you have observed the same thing perhaps that may have led you to think that our Rice was not in as good order as the Italian. I am desirous of trying how their Rice would succeed in this Country: and for that reason should be obliged to you if you could procure, and send me any quantity of the seed from one to ten Bushels. It might easily be shipped for this Place from Marseilles; and the best seeds should be chosen. I was in hopes that you might have been able to have induced the Portugueze to receive our Rice on the same terms they did before the War. Lisbon used to take from us annually 20,000 Barrels, and now there is none sent there, which is a considerable disadvantage to us. If Honfleur is made a free Port, with proper management the greatest part of the Rice which would otherwise be sent to Cowes, might be drawn thither. It might be made a Depot for all the goods of Europe consumed by America, and the Ships of this Country, and of France, might return at once with whatever they wanted, without having the trouble of going farther up the Channel. This would be a stroke at the carrying Trade of England, and diminish in a considerable degree the Nursery of  their Seamen. France would unquestionably be benefitted by this. In my opinion a proper judgment of her prosperity can never be formed abstractedly. That of England must be her Scale. Upon this Idea my opinion was formed respecting the restrictions on our Trade to the West India Islands. If they were entirely removed from those of France, England would be under the necessity of following the example, and her Seamen would be diminished. Her strength, and prosperity depend entirely on the number of her Seamen; but France has internal resources; and a great Marine is only necessary to her, because her Rival is possessed of one. Mr. Barrett’s proposals are not very tempting: any Merchant in France, Holland, or England will receive consignments upon terms more advantageous to the shipper in this Country. I am well acquainted with the character and solidity of Messrs. le Coulteux’ House, and think they might be the means of establishing an intercourse very advantageous to the two Countries: but not by such proposals as are contained in Mr. Barrett’s letter. Too strict an adherence to immediate profit will not effect a dissolution of old connexions, and long established prejudices. At the same time the present situation of our affairs makes it necessary for an European Merchant to be very circumspect in his dealings with this Country. Though his profits may at first be small, his security ought to be good. The War bore particularly hard upon this State, most of us have been considerably injured, and I have had my share of the public calamity. I find myself about £8,000 Sterlg. in debt, with an Estate which ought not to feel any inconvenience from such a Sum. I wish however to pay it off, and to have but one Creditor. If Messrs. Le Couteulx, or any other substantial House in Paris would pay my Bills to that amount, I would engage to remit them annually 600 Barrels of Rice of 500 French pounds weight neat each, till the whole debt should be paid, and 5 per Cent interest on each Balance. If the Bills could be made payable in London I should prefer it, because they always command a better price. I would give security to three times the amount of the sum borrowed, which should be satisfactory to the Agent of the Lender. I wish not to give you any trouble about this matter; but if you could effect it without much difficulty it would oblige me, and be of service to me.
I am with great regard Dear Sir Your most obt. Servant,

Ra. Izard


Have you received the Laws of this State, and the Newspapers  by M. Chatteaufort? The Printer has orders to send the Papers for you regularly to Mr. Jay as you desire, and he tells me it has been done.

